     Case 2:18-cv-01587-APG-BNW Document 24 Filed 05/17/19 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
            Telephone: (415) 977-8985
 6
            Facsimile: (415) 744-0134
 7          E-Mail: Michael.Marriott@ssa.gov

 8   Attorneys for Defendant

 9

10                               UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA
                                         LAS VEGAS DIVISION
12

13
     DYANNE L. SCHWALM,                              )   Case No: 2:18-cv-01587-APG-PAL
14                                                   )
                    Plaintiff                        )
15                                                   )   STIPULATION FOR EXTENSION OF
            v.                                       )   TIME TO FILE DEFENDANT’S CROSS
16                                                   )   MOTION TO AFFIRM
     NANCY A. BERRYHILL, Acting                      )
17   Commissioner of Social Security,                )   (Second Request)
                                                     )
18                  Defendant.                       )
                                                     )
19

20          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, hereby requests

21   an extension of time of fourteen days to Friday, May 31, 2019, to prepare and file her cross

22   motion to affirm. This is the Commissioner’s first request for an extension.

23          Upon review of the record and Plaintiff’s MSJ, the undersigned believes that this case

24   may warrant voluntary remand in lieu of further litigation. Defendant therefore respectfully

25   requests this additional time to attempt to obtain remand authority.

26
                                                     -1-
     Case 2:18-cv-01587-APG-BNW Document 24 Filed 05/17/19 Page 2 of 3



 1          On May 17, 2019, Plaintiff’s counsel informed Defendant by email that he had no

 2   objection to this extension.

 3

 4                                              Respectfully submitted,

 5
     Date: May 17, 2019                         LAW OFFICES OF LAWRENCE D. ROHLFING
 6
                                        By:     /s/*Cyrus Safa
 7                                              CYRUS SAFA
                                                *authorized by email May 17, 2019
 8
                                                Attorney for Plaintiff
 9

10
     Date: May 17, 2019                         NICHOLAS A. TRUTANICH
11                                              United States Attorney

12                                      By:     /s/ Michael K. Marriott
                                                MICHAEL K. MARRIOTT
13                                              Assistant Regional Counsel

14                                              Attorneys for Defendant

15
     Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18

19

20                                              IT IS SO ORDERED.
21

22
     DATE: May 21, 2019
23                                              HONORABLE BRENDA WEKSLER
                                                United States Magistrate Judge
24

25

26
                                                  -2-
     Case 2:18-cv-01587-APG-BNW Document 24 Filed 05/17/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2   I, Michael K. Marriott, hereby certify that I caused a copy of Stipulation for Extension of Time

 3   to File Defendant’s Cross Motion to Affirm to be served, via CM/ECF notification, on:

 4          Cyrus Safa
            Law Offices of Lawrence D. Rohlfing
 5          12631 E. Imperial Highway, Suite C-115
            Santa Fe Springs, CA 90670
 6

 7   Date: May 17, 2019                           NICHOLAS A. TRUTANICH
                                                  United States Attorney
 8
                                          By:     /s/ Michael K. Marriott
 9
                                                  MICHAEL K. MARRIOTT
10                                                Assistant Regional Counsel

11                                                Attorneys for Defendant

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                    -3-
